FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                November 4, 2010
                            FOR THE TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

    SHAWN D. ALLEN,

              Plaintiff-Appellant,

    v.                                                 No. 10-1119
                                          (D.C. No. 1:07-CV-01224-CMA-MJW)
    SGT. SCHMUTZLER,                                    (D. Colo.)

              Defendant-Appellee,

    and

    WARDEN LARRY REID; WILLIAM
    RICHTER; LT. SHAWNA TROXEL,

              Defendants.


                            ORDER AND JUDGMENT *


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
GORSUCH, Circuit Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Shawn D. Allen, a Colorado state inmate appearing pro se, appeals from the

district court’s order granting summary judgment in favor of defendant Sgt.

Schmutzler. Because Allen’s notice of appeal is untimely, we dismiss the appeal

for lack of appellate jurisdiction.

      Allen sued Larry Reid, William Richter, Sgt. Schmutzler, and Shawna

Troxel under 42 U.S.C. § 1983 for the alleged violation of his constitutional

rights arising from their involvement in disciplinary proceedings against him.

The district court granted the motion to dismiss filed by Reid, Richter and Troxel.

Eventually, Schmutzler filed a motion for summary judgment. On February 18,

2010, the court issued an order adopting the recommendation of a magistrate

judge to grant summary judgment to Schmutzler. The following day, February

19, the court entered a judgment dismissing the case against all defendants.

      On March 12, 2010, Allen filed with the district court a motion for a

thirty-day extension of time to file a “‘motion for reconsideration,’” R. at 353,

concerning “dismissal of this case,” id. The court denied the motion for extension

of time on March 17. Allen filed his notice of appeal on March 25. 1

      Under Fed. R. App. P. 4(a)(1)(A), Allen’s notice of appeal was due no later

than March 22, 2010 – thirty days from entry of the February 19 judgment




1
      We granted Allen’s motion to dismiss his appeal against Reed, Richter and
Troxel.

                                         -2-
dismissing the case. 2 Because the notice was not filed until March 25, we issued

an order directing Allen to show cause why his appeal should not be dismissed as

untimely, and afforded him the opportunity to demonstrate compliance with the

prison mailbox rule. In his response, Allen never mentioned the prison mailbox

rule, but instead explained that he did not have an “opportunity to read and

respond to the district court’s February 19[] 2010 judgment,” Aplt. Resp. at 1,

until March 9, at which time he filed the motion to extend the time for filing a

motion for reconsideration. He asked that his untimely notice of appeal be

excused on the grounds that “I sent [my] ‘Notice of Appeal’ to [the] district court

once my motion for extension was denied. I felt it reasonable to wait to see if

[the] motion would be granted prior to filing appeal notice.” Id. at 2.

      “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). “In a civil case . . .

the notice of appeal . . . must be filed with the district clerk within 30 days after

the judgment or order appealed from is entered.” Fed. R. App. P. 4(a)(1)(A). The

judgment from which Allen appealed was entered on February 19, 2010, and his

notice of appeal was due no later than March 22. Allen’s status as a pro se

litigant does not excuse the untimely filing because “[w]hile we of course

liberally construe pro se pleadings, an appellant’s pro se status does not excuse


2
      Thirty days fell on Sunday, March 21, 2010, making the notice of appeal
due the following day. See Fed. R. App. P. 26(a)(1)(C).

                                          -3-
the obligation of any litigant to comply with the fundamental requirements of the

Federal Rules of Civil and Appellate Procedure.” Ogden v. San Juan County,

32 F.3d 452, 455 (10th Cir. 1994). Because Allen did not file his notice of appeal

until March 25, this court lacks appellate jurisdiction over the district court’s

judgment dismissing the case. 3

      The appeal is DISMISSED. We GRANT Allen’s request to proceed

without prepayment of the appellate filing fee and remind him of his continuing

obligation to make partial payments until the filing fee is paid in full.



                                                     Entered for the Court



                                                     Timothy M. Tymkovich
                                                     Circuit Judge




3
       That Allen filed a motion to for a thirty-day extension of time to file a
motion to reconsider does not help his cause. Fed. R. Civ. P. 6(b)(2) prohibits the
district court from extending the time for filing a motion for reconsideration
under either Fed. R. Civ. P. 59(e) or 60(b), which provided Allen’s only grounds
for relief. See Hawkins v. Evans, 64 F.3d 543, 546 (10th Cir. 1995) (holding that
because the rules do not recognize a motion for reconsideration, such motions are
construed under either Fed. R. Civ. P. 59(e) or 60(b)).

                                          -4-